MEMORANDUM **
The motion to proceed in forma pauperis is granted. The Clerk shall amend the docket to reflect this status.
This is a petition for review of the Board of Immigration Appeals’ (“BIA”) order denying petitioner’s motion to reopen removal proceedings.
We review the BIA’s ruling on a motion to reopen for abuse of discretion. Perez v. Mukasey, 516 F.3d 770, 773 (9th Cir.2008).
The regulations state that a party may file only one motion to reopen. See 8 U.S.C. § 1229a(c)(7)(A); 8 C.F.R. § 1003.2(c)(2). A review of the administrative record demonstrates that the BIA did not abuse its discretion in denying petitioner’s second motion to reopen for being barred by numerical limitations.
Petitioner’s final administrative order of removal was entered on June 8, 2005. On July 13, 2005, the petitioner filed a motion to reconsider and reopen proceedings based on unspecified new evidence. The BIA construed the motion as a motion to reconsider and denied it as untimely on September 22, 2005. On December 12, 2005, the petitioner filed a second motion to reopen and reconsider based on unspecified new evidence. The BIA construed the motion as a second motion to reconsider and denied it as untimely and for exceeding the numerical limitations for motions to reconsider on February 1, 2006. On February 28, 2006, petitioner filed a third motion to reconsider the BIA’s decision affirming the decision of the Immigration Judge (“IJ”). The BIA denied the third motion to reconsider as exceeding the numerical limitations on April 3, 2006. On May 3, 2006, petitioner filed a fourth motion to reconsider the BIA’s decision affirming the IJ’s decision, but noted that he now had two United States citizen children. The BIA construed the motion as a motion to reopen and denied it as untimely on June 6, 2006. On May 5, 2008, the petitioner filed a fifth motion entitled “motion to reopen” on the basis that he had two more United States citizen children. On July 29, 2008, the BIA denied the petitioner’s second motion to reopen as exceeding the numerical limitations and noting that the exceptions to the time limitations for motions to reopen were not pertinent in petitioner’s case.
Accordingly, respondent’s unopposed motion for summary disposition is granted because the questions raised by this petition for review are so insubstantial as not to require further argument. See United States v. Hooton, 693 F.2d 857, 858 (9th Cir.1982) (per curiam) (stating standard).
All other pending motions are denied as moot. The temporary stay of removal *712shall continue in effect until issuance of the mandate.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.